10/13/2020


          IN THE SUPREME COURT OF THE STATE OF MONATE                            ED   Case Number: PR 06-0422


                                       PR 06-0422
                                                                           OCT 1 3 2020
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          State ot Montana
 IN THE MATTER OF THE PETITION OF
                                                                          ORDER
 LINDA A. BURROWS


      Linda A. Burrows has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of her
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules ofAdmission. Burrows passed the MPRE in 2000 when seeking licensure to practice
law in the State of California, where she was admitted. Burrows has since practiced law
for 13 years "without any ethical or disciplinary issues in any jurisdiction where licensed
or where admitted pro hac vice." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Linda A. Burrows to waive the
three-year test requirement for the MPRE for purposes of her current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this 1 3 —day of October, 2020.




                                                          Chief Justice
                                                            4.
g-;/   2-IL